United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF STATE, AMERICAN
CONSULATE GENERAL, El Paso, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1728
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2006 appellant filed a timely appeal of a May 18, 2006 merit decision of the
Office of Workers’ Compensation Programs, finding that he was not entitled to a schedule award
for his left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant was not entitled to a
schedule award for his left lower extremity due to the termination of his compensation benefits.
FACTUAL HISTORY
This case has previously been on appeal. In a June 20, 2005 decision, the Board affirmed
the Office’s December 21, 2004 termination of appellant’s compensation benefits effective
December 26, 2004.1 The Board determined that the Office properly relied on a September 14,
1

Docket No. 05-531 (issued June 20, 2005).

2004 medical report of Dr. Jose A. Alicea, an attending Board-certified orthopedic surgeon, to
terminate appellant’s compensation on the grounds that he had no residuals or disability causally
related to his employment-related medial meniscus tear of the left knee after that date. The facts
and the circumstances of the case, as set forth in the Board’s prior decision, are incorporated
herein by reference.2
On June 30, 2005 appellant filed a claim for a schedule award. In a July 2, 2005 report,
Dr. Alicea stated that appellant reached maximum medical improvement on June 29, 2005. He
noted that appellant had one percent impairment of the whole person for his partial medial
meniscectomy based on Table 17-33 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001). Utilizing Table 17-31 on
page 544 of the A.M.A., Guides, Dr. Alicea determined that appellant sustained three percent
impairment of the whole person due to degenerative changes he had at the time of his
arthroscopic surgery. He combined the impairment ratings for the partial medial meniscectomy
and degenerative changes at the time of surgery to determine that appellant had four percent
impairment of the whole person which constituted nine percent impairment of the left lower
extremity.
On April 7, 2006 an Office medical adviser reviewed Dr. Alicea’s July 2, 2005 report.
He found that appellant reached maximum medical improvement on July 2, 2005. Utilizing the
A.M.A., Guides 546, Table 17-33, the medical adviser found that appellant had two percent
impairment of the left lower extremity due to his partial medial meniscectomy. He noted
Dr. Alicea’s recommendation for further impairment due to degenerative changes seen at
arthroscopy based on the A.M.A., Guides 544, Table 17-31. The medical adviser stated that the
A.M.A., Guides provides impairment for degenerative changes that were quantified based on
cartilage intervals as demonstrated on x-ray evaluation, not on intra-articular observations. For
this reason, he was unable to use degenerative arthritis as a determinate of impairment in this
case.
By decision dated May 18, 2006, the Office found that appellant was not entitled to a
schedule award due to the termination of his compensation benefits.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
2

On August 25, 2003 appellant, then a 48-year-old consular officer, filed a traumatic injury claim alleging that on
August 21, 2003 he hurt his left knee when he stepped off a platform at work. On March 12, 2004 the Office
accepted that appellant sustained a medial meniscus tear of the left knee and authorized a partial medial
meniscectomy and chondroplasty of the medial femoral condyle which were performed on March 29, 2004.
Appellant resigned from his consular officer position effective March 30, 2004.
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

2

percentage of loss of use.5 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.6
When a claimant’s compensation is not terminated based on his refusal of suitable work
under 5 U.S.C. § 8106(c), he is not barred from receiving schedule award compensation for any
period after the termination decision has been reached.7
ANALYSIS
Appellant contends that he is entitled to a schedule award for permanent impairment of
his left lower extremity. The Office denied his claim on the grounds that his compensation
benefits had been terminated. The Office, however, erred in denying appellant’s entitlement to a
schedule award by treating the termination of his compensation as one based on a refusal of
suitable work under section 8106(c).8 In this case, appellant’s compensation was terminated
because the medical evidence of record established that he no longer had any residuals or
disability causally related to his employment-related medial meniscus tear of the left knee by
December 26, 2004, based on the medical opinion of Dr. Alicea, an attending orthopedic
physician, and not due to his refusal of the employing establishment’s offer of suitable work.
Accordingly, the Board finds that appellant may in fact be entitled to a schedule award for his
left lower extremity if he submits medical evidence establishing employment-related permanent
impairment.9
CONCLUSION
The Board finds that the Office improperly determined that appellant was not entitled to a
schedule award for his left lower extremity. Thus, the Office’s denial must be reversed because
it should have treated his claim as a termination of compensation based on improved medical
condition, which was the basis of the termination, rather than as a termination of compensation
under 5 U.S.C. § 8106(c).

5

5 U.S.C. § 8107(c)(19).

6

Id.

7

See 20 C.F.R. § 10.517; Stephen R. Lubin, 43 ECAB 564, 573 (1992).

8

Id.

9

The Board notes that, in this case, the Office has not issued a final decision as to whether the medical evidence
submitted by appellant supports an employment-related permanent impairment, with a date of maximum medical
improvement that is after December 26, 2004.

3

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2006 decision of the Office of
Workers’ Compensation Programs is reversed. The case record is returned to the Office.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

